            Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


  RDPA, LLC,

                         Plaintiff,
                                                          Case No.: 6:21-cv-132
  v.
                                                          JURY TRIAL DEMANDED
  CLEAR CHANNEL OUTDOOR, LLC,

                         Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       NOW COMES Plaintiff, RDPA, LLC, (hereafter “RDPA” or “Plaintiff”), by and through

undersigned counsel, as and for its Complaint for Patent Infringement against Defendant, CLEAR

CHANNEL OUTDOOR, LLC (hereafter “Clear Channel” or “Defendant”) states as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement of United States Patent Nos. 6,970,131,

7,038,619, 7,176,834, 7,215,280, and 8,462,048 (collectively, the “Asserted Patents”) under the

patent laws of the United States, 35 U.S.C. § 1 et seq.

                                            PARTIES

       2.      Plaintiff RDPA is a limited liability corporation organized and existing under the

laws of the State of Washington, with a principal place of business at 4616 25th Avenue NE, #339,

Seattle, Washington 98105.

       3.      Defendant Clear Channel is a limited liability corporation organized and existing

under the state of Texas with a principal place of business at 4830 North Loop 1604 W STE 111,

San Antonio, Texas 78249.
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 2 of 28




                                         JURISDICTION

       4.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

       5.      This is a patent infringement lawsuit over which this Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331, 1332 and 1338(a).

       6.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, by virtue of at least its substantial

business conducted in this forum, directly and/or through intermediaries, including (i) having

solicited business in the State of Texas, transacted business within the State of Texas and attempted

to derive financial benefit from residents of the State of Texas, including benefits directly related

to the instant patent infringement causes of action set forth herein; (ii) having placed its products

and services into the stream of commerce throughout the United States and having been actively

engaged in transacting business in Texas and in this District; and (iii) either alone or in conjunction

with others, having committed acts of infringement within Texas and in this District.

       7.       On information and belief, within the District, Defendant directly and/or through

intermediaries has advertised (including through websites), offered to sell, sold and/or distributed

infringing products, and/or have induced the sale and use of infringing products in the United

States, Texas, and this District.

       8.      On information and belief, the Defendant have, directly or through its distribution

network, purposefully and voluntarily placed such products in the stream of commerce knowing

and expecting them to be purchased and used by consumers in Texas and this District.

       9.      On information and belief, the Defendant has committed direct infringement in

Texas and this District.



                                                  2
                 Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 3 of 28




           10.    On information and belief, the Defendant has derived substantial revenues from

their infringing acts in this District, including from their marketing, licensing, and sale of

infringing products in the United States.

                                                   VENUE

           11.    Venue is proper against Defendant in this District pursuant to 28 U.S.C. §§ 1391

and 1400(b) because Defendant has a regular and established place of business in this District at

4830 North Loop 1604 W STE 111, San Antonio, Texas 78249, and has committed acts of

infringement in this District. Defendant has an Office in Travis County and within this District.

           12.    Defendant employs full-time personnel, such as sales personnel, office workers,

and engineers in this district, including in San Antonio, Texas and Austin, Texas. Specifically,

Defendant also owns and maintains advertisements in Austin, Texas, including at the Austin

airport.

           13.    Upon information and belief, Defendant distributes, makes available, uses, sells and

offers to sell products throughout the United States, including in this judicial district, and

introduces products into the stream of commerce that incorporate infringing technology knowing

that they would be used and sold in this judicial district and elsewhere in the United States.

                                    THE ASSERTED PATENTS

                                      The Five Asserted Patents

           14.    On November 29, 2005, U.S. Patent Number 6,970,131 (the “’131 Patent”), entitled

“Satellite Positioning System Enabled Media Measurement System and Method,” was duly and

legally issued by the United States Patent and Trademark Office. A true and correct copy of the

’131 Patent is attached as Exhibit A to this Complaint.

           15.    The ’131 Patent issued from U.S. patent application Serial Number 10/686,872

filed on October 16, 2003 and discloses and relates to assessing the effectiveness of media displays.

                                                   3
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 4 of 28




       16.     The ’131 Patent claims patent-eligible subject matter and is valid and enforceable.

       17.     Defendant is not licensed to the ’131 Patent in either an express or implied manner.

       18.     On May 2, 2006, U.S. Patent Number 7,038,619 (the “’619 Patent”), entitled

“Satellite Positioning System Enabled Media Measurement System and Method,” was duly and

legally issued by the United States Patent and Trademark Office. A true and correct copy of the

’619 Patent is attached as Exhibit B to this Complaint.

       19.     The ’619 Patent issued from U.S. patent application Serial Number 10/318,422

filed on December 11, 2002 and discloses and relates to assessing the effectiveness of media

displays.

       20.     The ’619 Patent claims patent-eligible subject matter and is valid and enforceable.

       21.     Defendant is not licensed to the ’619 Patent in either an express or implied manner.

       22.     On February 13, 2007, U.S. Patent Number 7,176,834 (the “’834 Patent”), entitled

“Satellite Positioning System Enabled Media Measurement System and Method,” was duly and

legally issued by the United States Patent and Trademark Office. A true and correct copy of the

’834 Patent is attached as Exhibit C to this Complaint.

       23.     The ’834 Patent issued from U.S. patent application Serial Number 11/366,349

filed on March 2, 2006 and discloses and relates to assessing the effectiveness of media displays.

       24.     The ’834 Patent claims patent-eligible subject matter and is valid and enforceable.

       25.     Defendant is not licensed to the ’834 Patent in either an express or implied manner.

       26.     On May 8, 2007, U.S. Patent Number 7,215,280 (the “’280 Patent”), entitled

“Satellite Positioning System Enabled Media Exposure,” was duly and legally issued by the United

States Patent and Trademark Office. A true and correct copy of the ’280 Patent is attached as

Exhibit D to this Complaint.



                                                4
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 5 of 28




       27.     The ’280 Patent issued from U.S. patent application Serial Number 11/489,029

filed on July 18, 2006 and discloses and relates to assessing the effectiveness of media displays.

       28.     The ’280 Patent claims patent-eligible subject matter and is valid and enforceable.

       29.     Defendant is not licensed to the ’280 Patent in either an express or implied manner.

       30.     On July 11, 2013, U.S. Patent Number 8,462,048 (the “’048 Patent”), entitled

“Satellite Positioning System and Method for Determining the Demographics of Individuals

Passing Retail Locations,” was duly and legally issued by the United States Patent and Trademark

Office. A true and correct copy of the ’048 Patent is attached as Exhibit E to this Complaint.

       31.     The ’048 Patent issued from U.S. patent application Serial Number 12/271,789

filed on November 14, 2008 and discloses and relates to assessing the effectiveness of media

displays.

       32.     The ’048 Patent claims patent-eligible subject matter and is valid and enforceable.

       33.     Defendant is not licensed to the ’048 Patent in either an express or implied manner.

       34.     The ’131 Patent, ’619 Patent, ’834 Patent, ’280 Patent, and ’048 Patent are referred

to as the “Asserted Patents.”

                                Ownership of the Asserted Patents

       35.     RDPA is the sole owner of all rights, title, and interest in and to the ’131 Patent

including the right to sue for and collect past, present, and future damages and to seek and obtain

injunctive or any other relief for infringement of the ’131 Patent.

       36.     RDPA is the sole owner of all rights, title, and interest in and to the ’619 Patent

including the right to sue for and collect past, present, and future damages and to seek and obtain

injunctive or any other relief for infringement of the ’619 Patent.




                                                 5
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 6 of 28




       37.     RDPA is the sole owner of all rights, title, and interest in and to the ’834 Patent

including the right to sue for and collect past, present, and future damages and to seek and obtain

injunctive or any other relief for infringement of the ’834 Patent.

       38.     RDPA is the sole owner of all rights, title, and interest in and to the ’280 Patent

including the right to sue for and collect past, present, and future damages and to seek and obtain

injunctive or any other relief for infringement of the ’280 Patent.

       39.     RDPA is the sole owner of all rights, title, and interest in and to the ’048 Patent

including the right to sue for and collect past, present, and future damages and to seek and obtain

injunctive or any other relief for infringement of the ’048 Patent.

                    The Improvement Needed for Audience Measurement

       40.     Prior to the filing of Asserted Patents, businesses struggled to accurately measure

the exposure of public media displays in order to obtain reach and frequency statistics for specific

media displays.

       41.     Accordingly, publicly viewable media display providers could not take advantage

of media-buying changes and thereby increase market share against other measured media (e.g.,

television, radio, and on-line). In fact, many media display providers did not even consider publicly

displayed media as there was no reliable measurement system to gauge exposure. See, e.g., Ex. A,

the ’131 Patent at 1:37-54 (discussing problems in the industry prior to the filing of the Asserted

Patents).

       42.     To address these deficiencies, the Asserted Patents disclose a system and method

for using monitoring devices to determine the exposure and effectiveness of publicly viewable

media displays.

       43.     Concepts disclosed in the Asserted patents include, inter alia, allowing satellite

positioning system (e.g., GPS) enabled monitoring devices to track the movement of multiple
                                                 6
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 7 of 28




respondents and a post processing server to rate the effectiveness of the media display using the

geo location data from the monitoring devices.

        44.     Thus, the Asserted Patents disclose and claim not only the idea of determining

media display effectiveness, but also recite limitations directed to employing unconventional

technological solutions to these technological problems encountered in the prior art.

        45.     In particular, the Asserted Patents claim unconventional uses of satellite positioning

system enabled monitoring devices, geo data, download servers, and post processing servers to

accurately measure the effectiveness of publicly viewable media displays.

        46.     The Asserted Patents have claim limitations, which are tailored in scope to solve

the issues discussed above. Among other limitations, as an illustrative example, Claim 1 of the

’619 Patent requires:

        “each of said plurality of monitoring devices utilizing a satellite positioning system (“SPS”)
        to independently track the movement of the related respondent…collecting the geo data
        from each of the monitoring devices; and analyzing said collected geo data to determine if
        said plurality of respondents have been exposed to media displays by matching said geo
        data that represents the paths of travel followed by said plurality of respondents with media
        display locations to determine the effectiveness of the media displays at the media display
        locations.” (Id. at 25:9-10 and 25:19-25, emphasis added). 1

        47.     By tracking the GPS locations of respondent mobile devices, the Asserted Patents

are able to track the respondent monitoring device compared to the location of the media display,

determining reach and frequency thereof. This claim limitation is tailored in scope and solves the

problems discussed above, as it is able to track the location of individuals in cars and walkways to

determine reach and frequency of the advertisement Id. at 13:15-27.




1
  Similar language is found in the claims of all of the Asserted Patents. See the ’131 Patent at 25:15-39,
the ’834 Patent at 25:20-35, the ’280 Patent 24:50-64 and the ’048 Patent 24:55-25:14.
                                                     7
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 8 of 28




       48.     The expert declaration of John Acheson – GPS Technical Director at BAE Systems

– further supports that the Asserted Patents were not conventional or routine at the time of

invention, stating:

       Implementation of all the complex components required to create this system is not a
       simple task that to be easily accomplished today and was far more complicated in 2001.
       Many critical pieces of technology are required to make this system work such as GPS for
       absolute position and time, data logging capabilities of the outputs of those GPS receivers,
       data connectivity to consolidate logged information over time and complex processing
       algorithms running on data servers to track consumers relative to target advertising.

       This system must include the location of the advertising display as well as its orientation
       to present information to the target consumer. An area of effect for each display must be
       known to collect valid data as displays are often obstructed by buildings, landscape or other
       advertising limiting their impact. Each physical advertising sign will vary its area of impact
       by its size and readability over distance. In addition to the advertising database, tracking
       the target consumer via GPS receiver and logging the absolute position, time and direction
       of travel is critical to aggregating the desired metrics.

Declaration of John Acheson, ¶15-16 attached hereto as Ex. F.

                                   BACKGROUND FACTS

       49.     In 2002, RDPA had signed an exclusive IP and technology license agreement with

The Nielsen Company.       The executives at Clear Channel who were most familiar with this

arrangement were CEO Paul Meyer, Chief Revenue Officer Rocky Sisson, and Vice President and

Director of Research, Andrew Marcus. They were the executives who represented Clear Channel

on Nielsen's Global Outdoor Advertising Council.

       50.     As stated in a widely circulated Nielsen press release dated October 8, 2002, and

referenced in "Media Week," a respected industry publication, in their October 14, 2002, edition:

"If the outdoor industry can develop a credible way to more accurately measure the audience it

reaches, the medium will be far more competitive, and that will provide new opportunities to

significantly grow our business," said Paul Meyer, President and CEO of Clear Channel Outdoor.

"We believe these new measurement techniques - especially if they are stamped with the


                                                 8
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 9 of 28




imprimatur of Nielsen, a company well known for its high-quality research - will demonstrate to

advertisers just how effective outdoor can be in reaching their targeted audiences." Ex. G at p. 2.

       51.     In the same press release, Roger Percy, CEO of RDP Associates, was quoted as

saying: "We are delighted to provide Nielsen with the proprietary GPS technology for this test,

and we're pleased to be working with them to develop what promises to become the global

audience currency for outdoor media." Id. at p. 4.

       52.     Additionally, a specific list of RDPA's patent portfolio was provided via email to

Andrew Marcus on Friday February 5, 2016 in advance of a presentation given to Clear Channel

by Roger and Cameron Percy, co-inventors of the patents, the following Monday, February 8,

2016. See Ex. H (the email correspondence) and Ex. I (the attached presentation).

       53.     Accordingly, Clear Channel knew of the Asserted Patents at least by the date of

February 5, 2016.

               DEFENDANT’S INFRINGING PRODUCTS AND METHODS

       54.     Out-of-home (OOH) advertising is advertising that reaches consumers while they

are outside their homes. OOH advertising can be, among other forms, digital billboards or static

billboards.

       55.     Digital billboards are electronic displays that are controlled remotely or locally by

computers wherein the digital image can be readily changed at certain time intervals (i.e., hourly,

daily, weekly, monthly, etc.). Static billboards display the same image for a long period of time.

       56.     Defendant makes, uses, sells, offers for sale, and/or imports into the United States

systems and methods for assessing the effectiveness of media displays (e.g., digital and static

billboards) that infringe at least claims 1, 3, and 7 of the ’131 Patent; claims 1, 9, and 13-15 of the




                                                  9
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 10 of 28




’619 Patent; claims 1, 8, and 12 of the ’834 Patent; claims 1 and 15-24 of the ’280 Patent; and

claims 15, 19, 28, and 36-38 of the ’048 Patent.

       57.     Defendant makes, uses, sells, offers for sale, and/or imports into the United States

the Clear Channel RADAR Platform, which is an audience location measurement platform that

allows Clear Channel customers to audit the audience and circulation of out of home media in the

United States. Among other features, the Clear Channel RADAR Platform allows Clear Channel

customers to measure and analyze audience location and movement and further analyze how

consumers engage with OOH advertising.

       58.     The Clear Channel RADAR Platform is a “suite of powerful tools leveraging

mobile data to help advertisers and agencies more effectively plan, amplify and measure the impact

of their out-of-home campaigns.” Ex. J at p. 1.

       59.     Further, RADAR “give[s] advertisers tools to buy and measure the effectiveness of

outdoor ads that are similar to those they use for digital and mobile ads.” Ex. K at p. 2.

       60.     As shown in the image below, Clear Channel also partners with third parties, such

as Geopath, to collect and store geo data from a plurality of respondent monitoring devices.




Ex. L at p. 1. Emphasis added.




                                                  10
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 11 of 28




       61.     Additionally, as shown in the image below, Clear Channel also partners with third

parties, such as Cuebiq, to collect and store geo data from a plurality of respondent monitoring

devices.




Ex. M at p. 3. Emphasis added.

       62.     Clear Channel partners with third parties, such as AT&T to collect and store geo

data from a plurality of respondent monitoring devices.




Ex. N at p. 1. Emphasis added.

       63.     Specifically, as demonstrated in the image below, RADAR aggregates mobile

location data from multiple data collection entities to determine an individual’s movement.




                                               11
               Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 12 of 28




Ex. O at p. 2.

        64.      RADAR allows advertisers to determine the effectiveness of media displays.

RADAR allows its customers (e.g., advertisers and agencies) to select billboards and view weekly

impressions such that the customer can determine the effectiveness of its media displays (e.g.,

billboards).




Ex. P at p. 2.




                                              12
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 13 of 28




       65.       By aggregating mobile data and providing information to help advertisers

understand their media displays, it is reasonably presumed that Clear Channel downloads the geo

data from the data providers to make the types of analyses that advertisers utilize to determine

effectiveness of the media displays.




Ex. Q at p. 3.

       66.       As shown in the images below, using location mobile data, Clear Channel monitors

individuals as they travel throughout their day to determine the individuals’ exposure to media

displays.




Ex. R at p. 2

                                                13
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 14 of 28




Ex. R at p. 5.

       67.       Specifically, RADAR “uses global positioning data from mobile apps to gain a

better understanding of who’s passing by signage.” Ex. S at p. 6.

       68.       As shown below, RADAR creates a map having a path representing the path

traveled by the respondent while the checkmarks represent media displays the respondent has been

exposed to on their path of travel.




                                                     The path represents the
                                                     respondent’s path of travel

                                               14
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 15 of 28




Ex. T at p. 1. Emphasis added.

        69.     By using RADAR, “marketers can become their own mini-data scientists by better

understanding where to invest their marketing spend with precision to achieve maximum

engagement with their desired audiences.” Ex. U at p. 1. Specifically, RADAR allows “advertisers

the power to optimize their OOH campaigns by entering specific information like demographics,

audience segments, or locations to reach consumers along the pathways most traveled.” Id.

        70.     Further, Clear Channel “uses technology to let advertisers tailor messages by

leveraging travel patterns and real-time data from mobile phones” in an attempt to “boost

effectiveness of brands’ campaigns and let marketers better measure the impact of their OOH

efforts.” Ex. V at p. 1.

        71.     Specifically, as described on its web page, Clear Channel describes that its

“audience measurement systems will provide insight on when [the advertiser’s] outdoor creative

will yield the best reach and frequency.” Ex. W at p. 1.

                    COUNT I – INFRINGEMENT OF THE ’131 PATENT

        72.     RDPA hereby realleges Paragraphs 1 through 72 as though fully set forth herein.

        73.     Defendant directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, has in the past and continues to directly infringe at least claims 1, 3, and 7 of the ’131

Patent pursuant to 35 U.S.C. § 271(a) by making, using, selling, or offering to sell, and/or

importing systems and/or methods for assessing the effectiveness of media displays that embody

the inventions claimed in the ’131 Patent, within the United States and this District.

        74.     The notice provisions of 35 U.S. Code § 287 do not apply where the patent is

directed to a process or method. (See American Medical Systems, Inc. v. Medical Engineering

Corp., 6 F.3d 1523 (Fed. Cir. 1993).



                                                  15
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 16 of 28




       75.     Defendant directly infringes at least claims 1, 3 and 7 of the ‘131 Patent by

performing some of the steps of the claimed methods and directing and controlling individual and

corporate users to perform the remaining claimed steps by conditioning use of the accused system

on performance of the remaining patented steps. Defendant also directs and controls its individual

and corporate users by conditioning the receipt of a benefits associated with the accused system—

in this case, using geo data to track the path of a user—upon performance of the remaining steps

in the patented method. Defendant also establishes the manner and timing of the performance by

instructing its users how to use the accused systems.

       76.     On information and belief, the accused method of determining the effectiveness of

media displays includes (a) storing geo data in a plurality of respondent monitoring devices as said

plurality of respondent monitoring devices move along respective paths of travel, at least a portion

of said geo data derived from a satellite positioning system, said stored geo data representing the

movement of said plurality of respondent monitoring devices along said respective paths of travel;

and (b) downloading said geo data stored in said plurality of respondent monitoring devices to a

post processing server for: (i) matching the locations of a plurality of media displays to positions

on said respective paths of travel of said plurality of respondent monitoring devices represented

by said geo data; and (ii) rating the effectiveness of said plurality of media displays based on said

matches between said plurality of media display locations and said positions on said respective

paths of travel of said plurality of respondent monitoring devices represented by said geo data.

       77.     Defendant has been and is engaged in one or more of these direct infringing

activities at least by making, using, selling, or offering to sell the Clear Channel RADAR Platform.

       78.     Defendant has actual notice of the ’131 Patent and the infringement alleged herein

at least as early as February 5, 2016.



                                                 16
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 17 of 28




       79.     Upon gaining knowledge of the ’131 Patent, it was, or became, apparent to the

Defendant that the manufacture, sale, importing, offer for sale, and use of the Clear Channel

RADAR Platform results in infringement of the ’131 Patent.

       80.     On information and belief, Defendant will continue its infringement

notwithstanding actual knowledge of the ’131 Patent and without a good faith basis to believe that

its activities do not infringe any valid claim of the ’131 Patent. All infringement of the ’131 Patent

following Defendant’s knowledge of the ’131 Patent is willful, and RDPA is entitled to treble

damages and attorneys’ fees and costs incurred in this action under 35 U.S.C. §§ 284 and 285.

       81.     RDPA has incurred and will continue to incur substantial damages, including

monetary damages.

       82.     RDPA has been and continues to be irreparably harmed by Defendant’s

infringement of the ’131 Patent.

       83.     Therefore, RDPA is entitled to an injunction, actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages, and costs.

                   COUNT II – INFRINGEMENT OF THE ’619 PATENT

       84.     RDPA hereby realleges Paragraphs 1 through 83 as though fully set forth herein.

       85.     Defendant directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, has in the past and continues to directly infringe at least claims 1, 9, and 13-15 of the

’619 Patent pursuant to 35 U.S.C. § 271(a) by making, using, selling, or offering to sell, and/or

importing systems and/or methods for assessing the effectiveness of media displays that embody

the inventions claimed in the ’619 Patent, within the United States and this District.

       86.     The notice provisions of 35 U.S. Code § 287 do not apply where the patent is

directed to a process or method. (See American Medical Systems, Inc. v. Medical Engineering

Corp., 6 F.3d 1523 (Fed. Cir. 1993).
                                                 17
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 18 of 28




       87.     Defendant directly infringes at least claims 1, 9 and 13-15 of the ‘619 Patent by

performing some of the steps of the claimed methods and directing and controlling individual and

corporate users to perform the remaining claimed steps by conditioning use of the accused system

on performance of the remaining patented steps. Defendant also directs and controls its individual

and corporate users by conditioning the receipt of a benefits associated with the accused system—

in this case, using geo data to track the path of a user—upon performance of the remaining steps

in the patented method. Defendant also establishes the manner and timing of the performance by

instructing its users how to use the accused systems.

       88.     On information and belief, the accused method of assessing the effectiveness of

media displays includes employing a plurality of monitoring devices for determining the paths of

travel followed by a plurality of respondents, each of said respondents associated with a respective

one of said plurality of monitoring devices each of said plurality of monitoring devices utilizing a

satellite positioning system to independently track the movement of the related respondent along

the path of travel followed by the respondent, each of said plurality of monitoring devices

generating geo data that represents the path of travel followed by the respondent; storing said

tracking as geo data; collecting the geo data from each of the monitoring devices; and analyzing

said collected geo data to determine if said plurality of respondents have been exposed to media

displays by matching said geo data that represents the paths of travel followed by said plurality of

respondents with media display locations to determine the effectiveness of the media displays at

the media display locations.

       89.     Defendant has been and is engaged in one or more of these direct infringing

activities at least by making, using, selling, or offering to sell the Clear Channel RADAR Platform.




                                                18
             Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 19 of 28




       90.     Defendant has actual notice of the ’619 Patent and the infringement alleged herein

at least as early as February 5, 2016.

       91.     Upon gaining knowledge of the ’619 Patent, it was, or became, apparent to the

Defendant that the manufacture, sale, importing, offer for sale, and use of the Clear Channel

RADAR Platform results in infringement of the ’619 Patent.

       92.     On information and belief, Defendant will continue its infringement

notwithstanding actual knowledge of the ’619 Patent and without a good faith basis to believe that

its activities do not infringe any valid claim of the ’619 Patent. All infringement of the ’619 Patent

following Defendant’s knowledge of the ’619 Patent is willful, and RDPA is entitled to treble

damages and attorneys’ fees and costs incurred in this action under 35 U.S.C. §§ 284 and 285.

       93.     RDPA has incurred and will continue to incur substantial damages, including

monetary damages.

       94.     RDPA has been and continues to be irreparably harmed by Defendant’s

infringement of the ’619 Patent.

       95.     Therefore, RDPA is entitled to an injunction, actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages, and costs.

                      COUNT III – INFRINGEMENT OF THE ’834 PATENT

       96.     RDPA hereby realleges Paragraphs 1 through 95 as though fully set forth herein.

       97.     Defendant directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, has in the past and continues to directly infringe at least claims 1, 8, and 12 of the ’834

Patent pursuant to 35 U.S.C. § 271(a) by making, using, selling, or offering to sell, and/or

importing systems and/or methods for assessing the effectiveness of media displays that embody

the inventions claimed in the ’834 Patent, within the United States and this District.



                                                 19
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 20 of 28




       98.      The notice provisions of 35 U.S. Code § 287 do not apply where the patent is

directed to a process or method. (See American Medical Systems, Inc. v. Medical Engineering

Corp., 6 F.3d 1523 (Fed. Cir. 1993).

       99.      Defendant directly infringes at least claims 1, 8 and 12 of the ‘834 Patent by

performing some of the steps of the claimed methods and directing and controlling individual and

corporate users to perform the remaining claimed steps by conditioning use of the accused system

on performance of the remaining patented steps. Defendant also directs and controls its individual

and corporate users by conditioning the receipt of a benefits associated with the accused system—

in this case, using geo data to track the path of a user—upon performance of the remaining steps

in the patented method. Defendant also establishes the manner and timing of the performance by

instructing its users how to use the accused systems.

       100.     On information and belief, the accused method of determining the effectiveness of

media displays includes employing a plurality of monitoring devices for tracking the paths of travel

followed by a plurality of respondents, each of said respondents associated with a respective one

of said plurality of monitoring devices, each of said plurality of monitoring devices utilizing a

satellite positioning system to independently track the movement of the related respondent along

the path of travel followed by the respondent, each of said plurality of monitoring devices

generating satellite data that represents the path of travel followed by the respondent; storing said

satellite data; collecting the satellite data from each of the monitoring devices; and analyzing said

collected satellite data to determine if said plurality of respondents have been exposed to media

displays by matching geo data based at least in part on said satellite data that represents the paths

of travel followed by said plurality of respondents with media display locations to determine the

effectiveness of the media displays at the media display locations.



                                                 20
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 21 of 28




       101.     Defendant has been and is engaged in one or more of these direct infringing

activities at least by making, using, selling, or offering to sell the Clear Channel RADAR Platform.

       102.     Defendant has actual notice of the ’834 Patent and the infringement alleged herein

at least as early as February 5, 2016.

       103.     Upon gaining knowledge of the ’834 Patent, it was, or became, apparent to the

Defendant that the manufacture, sale, importing, offer for sale, and use of the Clear Channel

RADAR Platform results in infringement of the ’834 Patent.

       104.     On information and belief, Defendant will continue its infringement

notwithstanding actual knowledge of the ’834 Patent and without a good faith basis to believe that

its activities do not infringe any valid claim of the ’834 Patent. All infringement of the ’834 Patent

following Defendant’s knowledge of the ’834 Patent is willful, and RDPA is entitled to treble

damages and attorneys’ fees and costs incurred in this action under 35 U.S.C. §§ 284 and 285.

       105.     RDPA has incurred and will continue to incur substantial damages, including

monetary damages.

       106.     RDPA has been and continues to be irreparably harmed by Defendant’s

infringement of the ’834 Patent.

       107.     Therefore, RDPA is entitled to an injunction, actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages, and costs.

                   COUNT IV – INFRINGEMENT OF THE ’280 PATENT

       108.     RDPA hereby realleges Paragraphs 1 through 107 as though fully set forth herein.

       109.     Defendant directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, has in the past and continues to directly infringe at least claims 1 and 15-24 of the ’280

Patent pursuant to 35 U.S.C. § 271(a) by making, using, selling, or offering to sell, and/or



                                                  21
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 22 of 28




importing systems and/or methods for assessing the effectiveness of media displays that embody

the inventions claimed in the ’280 Patent, within the United States and this District.

       110.     The notice provisions of 35 U.S. Code § 287 do not apply where the patent is

directed to a process or method. (See American Medical Systems, Inc. v. Medical Engineering

Corp., 6 F.3d 1523 (Fed. Cir. 1993).

       111.     Defendant directly infringes at least claims 1 and 15-24 of the ‘280 Patent by

performing some of the steps of the claimed methods and directing and controlling individual and

corporate users to perform the remaining claimed steps by conditioning use of the accused system

on performance of the remaining patented steps. Defendant also directs and controls its individual

and corporate users by conditioning the receipt of a benefits associated with the accused system—

in this case, using geo data to track the path of a user—upon performance of the remaining steps

in the patented method. Defendant also establishes the manner and timing of the performance by

instructing its users how to use the accused systems.

       112.     On information and belief, the accused method of determining the effectiveness of

media displays includes (a) tracking paths of travel followed by a plurality of respondents utilizing

a satellite positioning system to: (i) independently track the movement of each of the respondents

along the path of travel followed by the respondent; and (ii) generate satellite data that represents

the path of travel followed by the respondent (“respondent satellite data”); (b) collecting the

respondent satellite data; and (c) analyzing said collected respondent satellite data to determine if

said respondents have been exposed to media displays by matching geo data based at least in part

on said respondent satellite data with media display location data.

       113.     On information and belief, the accused system for determining the effectiveness of

media displays includes (a) a data processor; and (b) data storage coupled to the data processor,



                                                 22
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 23 of 28




the data storage storing, in a form suitable for processing by the data processor, data representing

the exposure of media displays to respondents (“media display exposure data”), said media display

exposure data created by: (1) tracking paths of travel followed by a plurality of respondents

utilizing a satellite positioning system to: (i) independently track the movement of each of the

respondents along the path of travel followed by the respondent; and (ii) generate satellite data that

represents the path of travel followed by the respondent (“respondent satellite data”); (2) collecting

the respondent satellite data; and (3) analyzing said collected respondent satellite data to determine

if said respondents have been exposed to media displays by matching geo data based at least in

part on said respondent satellite data with media display location data.

       114.     Defendant has been and is engaged in one or more of these direct infringing

activities at least by making, using, selling, or offering to sell the Clear Channel RADAR Platform.

       115.     Defendant has actual notice of the ’280 Patent and the infringement alleged herein

at least as early as February 5, 2016.

       116.     Upon gaining knowledge of the ’280 Patent, it was, or became, apparent to the

Defendant that the manufacture, sale, importing, offer for sale, and use of the Clear Channel

RADAR Platform results in infringement of the ’280 Patent.

       117.     On information and belief, Defendant will continue its infringement

notwithstanding actual knowledge of the ’280 Patent and without a good faith basis to believe that

its activities do not infringe any valid claim of the ’280 Patent. All infringement of the ’280 Patent

following Defendant’s knowledge of the ’280 Patent is willful, and RDPA is entitled to treble

damages and attorneys’ fees and costs incurred in this action under 35 U.S.C. §§ 284 and 285.

       118.     RDPA has incurred and will continue to incur substantial damages, including

monetary damages.



                                                 23
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 24 of 28




       119.     RDPA has been and continues to be irreparably harmed by Defendant’s

infringement of the ’280 Patent.

       120.     Therefore, RDPA is entitled to an injunction, actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages, and costs.

                   COUNT V – INFRINGEMENT OF THE ’048 PATENT

       121.     RDPA hereby realleges Paragraphs 1 through 120 as though fully set forth herein.

       122.     Defendant directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, has in the past and continues to directly infringe at least claims 15, 19, 28, and 36-38 of

the ’048 Patent pursuant to 35 U.S.C. § 271(a) by making, using, selling, or offering to sell, and/or

importing systems and/or methods for assessing the effectiveness of media displays that embody

the inventions claimed in the ’048 Patent, within the United States and this District.

       123.     The notice provisions of 35 U.S. Code § 287 do not apply where the patent is

directed to a process or method. (See American Medical Systems, Inc. v. Medical Engineering

Corp., 6 F.3d 1523 (Fed. Cir. 1993).

       124.     Defendant directly infringes at least claims 15, 19, 28 and 36-38 of the ‘048 Patent

by performing some of the steps of the claimed methods and directing and controlling individual

and corporate users to perform the remaining claimed steps by conditioning use of the accused

system on performance of the remaining patented steps. Defendant also directs and controls its

individual and corporate users by conditioning the receipt of a benefits associated with the accused

system—in this case, using geo data to track the path of a user—upon performance of the

remaining steps in the patented method. Defendant also establishes the manner and timing of the

performance by instructing its users how to use the accused systems.

       125.     On information and belief, the accused apparatus for determining the effectiveness

of media displays includes a computer-implemented method of determining the demographics of
                                                  24
              Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 25 of 28




and how often individuals (“respondents”) pass predetermined geographic locations, the method

comprising: (a) storing geo data in a plurality of respondent monitoring devices as said plurality

of respondent monitoring devices move along respective paths of travel, each of said respondent

monitoring devices associated with a respondent having known demographics, at least a portion

of said geo data derived from a satellite positioning system, said stored geo data representing the

movement of said plurality of respondent monitoring devices along said respective paths of travel;

and (b) downloading said geo data stored in said plurality of respondent monitoring devices to a

post processing server for analyzing the downloaded geo data to determine (i) the demographics

of respondents passing a plurality of predetermined geographic locations and (ii) how often

individual respondents pass each of the plurality of predetermined geographic locations by

comparing the geo data representing the movement of said plurality of respondents monitoring

devices along said respective paths of travel with stored data representing the plurality of

predetermined geographic locations.

       126.     Defendant has been and is engaged in one or more of these direct infringing

activities at least by making, using, selling, or offering to sell the Clear Channel RADAR Platform.

       127.     Defendant has actual notice of the ’048 Patent and the infringement alleged herein

at least as early as February 5, 2016.

       128.     Upon gaining knowledge of the ’048 Patent, it was, or became, apparent to the

Defendant that the manufacture, sale, importing, offer for sale, and use of the Clear Channel

RADAR Platform results in infringement of the ’048 Patent.

       129.     On information and belief, Defendant will continue its infringement

notwithstanding actual knowledge of the ’048 Patent and without a good faith basis to believe that

its activities do not infringe any valid claim of the ’048 Patent. All infringement of the ’048 Patent



                                                 25
               Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 26 of 28




following Defendant’s knowledge of the ’048 Patent is willful, and RDPA is entitled to treble

damages and attorneys’ fees and costs incurred in this action under 35 U.S.C. §§ 284 and 285.

       130.      RDPA has incurred and will continue to incur substantial damages, including

monetary damages.

       131.      RDPA has been and continues to be irreparably harmed by Defendant’s

infringement of the ’048 Patent.

       132.      Therefore, RDPA is entitled to an injunction, actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages, and costs.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, RDPA, LLC moves this Honorable Court for judgment to be

entered in its favor and against Defendant, CLEAR CHANNEL OUTDOOR, LLC, and for the

following relief:

       (i)       A declaration that the ’131 Patent is valid and enforceable;

       (ii)      A declaration that the ’619 Patent is valid and enforceable;

       (iii)     A declaration that the ’834 Patent is valid and enforceable;

       (iv)      A declaration that the ’280 Patent is valid and enforceable;

       (v)       A declaration that the ’048 Patent is valid and enforceable;

       (vi)      A declaration that the Defendant has directly infringed one or more claims of the
                 ’131 Patent, either literally and/or under the doctrine of equivalents;

       (vii)     A declaration that the Defendant has directly infringed one or more claims of the
                 ’619 Patent, either literally and/or under the doctrine of equivalents;

       (viii) A declaration that the Defendant has directly infringed one or more claims of the
              ’834 Patent, either literally and/or under the doctrine of equivalents;

       (ix)      A declaration that the Defendant has directly infringed one or more claims of the
                 ’280 Patent, either literally and/or under the doctrine of equivalents;

       (x)       A declaration that the Defendant has directly infringed one or more claims of the
                 ’048 Patent, either literally and/or under the doctrine of equivalents;

                                                  26
               Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 27 of 28




       (xi)      An award of damages sufficient to compensate RDPA for Defendant’s
                 infringement of the ’131 Patent, ’619 Patent, ’834 Patent, ’280 Patent, and the ’048
                 Patent pursuant to 35 U.S.C. § 284;

       (xii)     An award of prejudgment and post-judgment interest pursuant to 35 U.S.C. § 284;

       (xiii) A payment of ongoing royalties in an amount to be determined for any continued
              infringement after the date that judgement is entered;

       (xiv)     Treble damages for willful infringement as permitted under 35 U.S.C. § 284;

       (xv)      An award of attorneys’ fees incurred in prosecuting this action, on the basis that
                 this is an exceptional case provided by 35 U.S.C. § 285;

       (xvi)     Enjoin each Defendant, its officers, subsidiaries, agents, servants, members, and
                 employees, and all persons in active concert with any of the foregoing from further
                 infringement of the ’131 Patent, ’619 Patent, ’834 Patent, ’280 Patent, and ’048
                 Patent; and

       (xvii) Such other and further relief as this Court shall deem appropriate.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of any and all issues triable of right before a jury pursuant

to Rule 38 of the Federal Rules of Civil Procedure.

                                  RESERVATION OF RIGHTS

       Plaintiff’s investigation is ongoing, and certain material information remains in the sole

possession of the Defendant or third parties, which will be obtained via discovery herein. Plaintiff

expressly reserves the right to amend or supplement the causes of action set forth herein in

accordance with Rule 15 of the Federal Rules of Civil Procedure.



Dated: February 8, 2021                        Respectfully submitted,


                                               /s / Robert Christopher Bunt
                                               William Cory Spence
                                               Anthony Wenn
                                               SpencePC
                                               515 N. State Street, 14th Floor
                                               Chicago, Illinois 60654

                                                  27
Case 6:21-cv-00132 Document 1 Filed 02/08/21 Page 28 of 28




                          312-404-8882
                          william.spence@spencepc.com
                          anthony.wenn@spencepc.com

                          Robert Christopher Bunt
                          State Bar No. 00787165
                          Charles Ainsworth
                          State Bar No. 00783521
                          PARKER, BUNT & AINSWORTH, P.C.
                          100 E. Ferguson, Suite 418
                          Tyler, TX 75702
                          (903) 531-3535 (telephone)
                          rcbunt@pbatyler.com
                          charley@pbatyler.com

                          ATTORNEYS FOR PLAINTIFF
                          RDPA, LLC




                            28
